Citation Nr: 0315086	
Decision Date: 07/08/03    Archive Date: 07/17/03	

DOCKET NO.  00-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of shrapnel wound to the heart, to include heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from July 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the VARO in Des Moines, Iowa.

A review of the evidence of record discloses that the RO 
denied the veteran's claim for service connection for 
residuals of shrapnel wound to the heart on the merits.  
However, review of the record indicates service connection 
for residuals of a shrapnel wound injury to the heart was 
denied by the RO in July 1996, and the veteran did not 
initiate a timely appeal.  Thus, that RO determination is 
final and cannot be reopened, absent the submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 
2002).  In the present case, the RO's September 1998 decision 
reflects no explicit consideration of whether new and 
material evidence has been presented on the issue of service 
connection for residuals of a shrapnel wound injury to the 
heart.

Nevertheless, the Board is not bound by the RO's analysis of 
the claim on this question.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Indeed, the Board must make a 
preliminary decision that new and material evidence has been 
presented before addressing the merits of the claim, as this 
step represents a mandatory jurisdictional requirement under 
38 U.S.C.A. §§ 5108 and 7104 (West Supp. 2002).  Barnett v. 
Brown, 8 Vet. App. 1, 4, affirmed 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, the veteran's claim for service connection for 
residuals of a shrapnel wound injury to the heart must first 
be subject to scrutiny under 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156.  Only if these legal requirements are met, may the 
claim be considered on the merits.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In July 1996, the RO denied the veteran's claim for 
service connection for residuals of a shrapnel wound to the 
heart.  He did not file a timely appeal of this denial.

3.  New evidence associated with the claims file since 1998 
is so significant that it must be considered to fairly decide 
the merits of the claim for service connection.

4.  The persuasive medical evidence of record does not show 
that the veteran has heart disease or any other cardiac 
complications resulting from residuals of a shrapnel wound 
involving the posterior chest wall.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied the veteran's 
claim for residuals of a shrapnel wound to the heart is 
final.  38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening of the claim of entitlement to service connection 
for residuals of a shrapnel wound to the heart.  38 U.S.C.A. 
§§ 5108 (West Supp. 2002); 38 C.F.R. § 3.156 (2002).

3.  The veteran's heart disease was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred therein, and is not shown to be proximately due 
to or the result of his service-connected residuals of a 
shrapnel wound to Muscle Group III of the left shoulder.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.303. 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  This liberalizing 
law is applicable to the instant appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and its implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
instant appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, have been accomplished.

Through the September 1998 rating decision, the November 1998 
statement of the case, and subsequent supplemental statements 
of the case, to include one in October 2002, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefit sought, the 
evidence which would substantiate the claim, and the evidence 
that has been considered in connection with the appeal.  
Moreover, in correspondence dated in March 2003, the RO 
specifically informed the veteran of the VCAA and VA's duty 
to assist him under the new law.  The Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  The Board notes that in a November 2002 
statement, the veteran indicated that he had nothing else at 
that time to submit.

The veteran seeks to reopen the claim of service connection 
for residuals of a shrapnel wound injury to the heart.  This 
claim was denied by the RO in July 1996 and the veteran was 
so notified that same month.  He did not appeal, and that 
denial therefore became final.  38 U.S.C.A. § 7105(c).

Under the applicable law, the Secretary of VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined by regulations as follows:

(a) New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed; 
however, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  In Hodge v. West, it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 
10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 
510, 512 (1992).

The Board finds that medical statements from Margaret Murray, 
M.D., were not of record at the time of the July 1996 rating 
decision and are so significant that they must be considered 
in order to fairly decide the merits of the claim.  
Therefore, there is new and material evidence sufficient to 
reopen a claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108.

Having determined that there is new and material evidence 
adequate to reopen the claim, the Board must proceed to 
evaluate the merits of the claim.  In so doing, the Board 
finds no prejudice to the veteran, as the RO has considered 
the claim on the merits since it was filed in 1998.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be awarded for a disability if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's nonservice-connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.

In the present case, the veteran's service medical records 
show that in January 1945 he was injured by shell fragments 
from a high explosive shell from a rocket.  One fragment 
entered the lateral aspect of the upper third of the left arm 
and emerged on the anterior fold of the left axilla.  Another 
fragment entered the posterior aspect of the left shoulder in 
the infraspinatus region, lodged in the infraspinatus muscle.  
He also sustained wound residuals to the left foot.  
Subsequent X-ray studies in service included one done in July 
1945 that showed a foreign body of the left posterior chest 
wall.  The chest was otherwise recorded as normal.

Subsequent to service, the veteran was accorded an 
examination by VA in November 1946.  An X-ray study of the 
chest by flat film showed the presence of a metallic foreign 
body on the left side.  The location was undetermined.  The 
lungs were described as remarkably clear.  The heart showed a 
possible Grade I enlargement on the left side.  The shape and 
position of the heart were otherwise normal.  Clinical 
evaluation revealed a normal cardiovascular system.  The 
examination diagnoses included gunshot wound residuals of the 
left shoulder, with scarring involving the front of the 
shoulder, the anterior border, and the upper axilla.

By rating decision dated in February 1947, service connection 
was established for residuals of an injury to Muscle 
Group III on the left, manifested by limitation of motion of 
the left shoulder joint, with retained foreign bodies and a 
large scar, and residuals of an injury to the left foot and 
heel, with painful scarring.  30 percent disability ratings 
were assigned for each disorder.

At the time of a chest examination accorded the veteran by VA 
in April 1949, he reported the shrapnel wounds had involved 
the left shoulder, the left chest region, and the left foot.  
Examination of the chest showed point of entry of the 
fragment of shrapnel just below the midpoint of the spine on 
the left scapula.  The shrapnel had apparently entered the 
left pleural cavity.  According to the veteran, it was 
retained in the left chest to the left of the heart.  
Currently, the veteran had no chest symptoms.  Clinical 
examination was normal.  A chest X-ray study revealed normal 
heart and lungs.  An opaque, metallic foreign body was seen 
adjacent to the sixth rib posteriorly on the left.  The 
examination diagnosis was residuals of a gunshot wound of the 
left chest, with pleural cavity injury and retained metallic 
foreign body--nonsymptomatic.

Additional post service medical evidence of record includes a 
discharge summary report pertaining to hospitalization of the 
veteran at the VA Medical Center in Iowa City in April 1986 
for cardiac catheterization.  It was indicated the veteran 
had had no previous heart difficulties until six months prior 
to hospitalization when he began to have a sharp, tingling 
sensation just across the chest without radiation.  This was 
associated with shortness of breath and palpitations.  The 
veteran's past history reflected he had hypertension and a 
history of a seizure disorder.  The veteran underwent cardiac 
catheterization.  His final diagnosis was angina.

The evidence discloses that in 1986 the veteran underwent 
coronary artery bypass grafting.  He has carried a diagnosis 
of coronary artery disease ever since.  The post service 
records include the report of a CT scan of the chest done by 
VA in August 1995.  There were artifacts within the 
mediastinum from a previous bypass graft.  There was a small 
pleural plaque along the right posterior chest wall about 
4 centimeters above the carina.  There was no evidence of 
mediastinal adenopathy or other parenchymal infiltrates or 
mass lesions.  The impression was small, right pleural 
plaque, otherwise chest CT is unremarkable for evidence of 
mass lesion, infiltrates, or effusions.

In April 1998, Margaret A. Murray, M.D., an associate in the 
Division of Cardiovascular Diseases at the VA Medical Center 
in Iowa City, Iowa, reported that the veteran had a metallic 
foreign body, most likely a piece of shrapnel which she 
stated was lodged in the posterior wall of the heart.  She 
noted this had been observed during cardiac catheterization 
in August 1997.

In a June 1998 statement, Dr. Murray indicated that the 
coronary angiograms of the veteran had been reviewed by her.  
There was a foreign body seen posterior to the heart.  She 
noted that it did not appear to be embedded in the heart 
itself.  She opined that correlation with previous chest 
X-rays might be useful.

In April 2000, the physician noted the veteran had been a 
cardiology patient of hers for at least the past three years.  
She stated that there was a piece of shrapnel in the 
veteran's thoracic cavity, located posteriorly to the heart.  
She noted this had been seen numerous times during cardiac 
catheterization.  She stated that while the shrapnel existed, 
she "cannot claim that it is directly responsible for [the 
veteran] coronary artery disease."

In a May 2000 statement, Dr. Murray indicated that she had 
undertaken a literature search, but found no literature 
concerning foreign bodies and coronary artery disease.  She 
noted the search had been completed for the past 20 years.  
She stated that she could not say "with confidence" that the 
foreign body had any correlation with the veteran's coronary 
artery disease, given the lack of data.  She added, however, 
that the wound the veteran sustained from the shrapnel "may" 
have caused direct heart muscle damage, either from a foreign 
body itself or the high velocity of the impact.

In September 2002, the veteran was accorded a heart 
examination by VA.  It was stated that in service shrapnel 
had pierced the left upper arm and left heel.  Another 
fragment entered the posterior left shoulder in the 
infraspinatus region and lodged in the infraspinatus muscle.  
Over the years, chest X-ray studies had variously described 
the foreign body over the fifth, sixth or seventh interspaces 
posterior to the heart.  The veteran had no complaints 
referable to the scars themselves.  It was noted that in late 
1985 he began developing anterior chest pains and in May 
1986, was diagnosed with coronary artery disease.  He 
underwent six-vessel coronary bypass, including the posterior 
descending arteries.  Review of the operative notes showed no 
mention of foreign bodies in the heart or in the thoracic 
cavity posterior to the heart.  Reference was made to the 
several statements from Dr. Murray regarding the shrapnel and 
a causal connection with the veteran's heart.  
Acknowledgement was made that in her last communication, that 
being the one in May 2000, she put forth the possibility of 
the foreign body having injured the heart, but to an unknown 
degree.

The examiner noted the various studies had shown the presence 
of a foreign body, but it had been variously described as 
existing in the soft tissues of the posterior chest wall.  
Reference was made to the CT scan of the chest done in August 
1995 in which notation was made of the presence of a metallic 
fragment in the left posterior chest wall, extrapleural, and 
of the outside of the rib.  There was no evidence of any 
foreign bodies of the thorax at the level of the foreign 
bodies seen on the X-ray studies.

The examination impressions were:  Shrapnel wound to the 
posterior thorax, left arm and left heel, with retained 
fragment in the soft tissues of the left posterior thoracic 
wall, extrapleural; and coronary artery disease with unstable 
angina.

The examiner indicated he had been requested to express an 
opinion regarding a relationship between the retained foreign 
body and the veteran's heart disease.  The examiner stated it 
was "less likely as not" that there was a relationship 
between the foreign body retained outside the thoracic cavity 
and the veteran's heart disease.

Analysis

The medical evidence reflects that the shrapnel wound the 
veteran sustained to the posterior thorax in service and the 
development of the veteran's coronary artery disease were two 
separate events and that any etiologic relationship between 
the two is unlikely.  The Board is well aware of the several 
statements from Dr. Murray, but finds they are equivocal as 
to whether or not there is a causal connection between the 
shrapnel wounds sustained in service and the development of 
heart disease.  As she herself noted in May 2000, a search of 
pertinent literature was negative for any literature 
concerning the presence of foreign bodies and the development 
of coronary artery disease.  She added that she could not say 
with any confidence that the presence of the foreign body had 
a correlation with the veteran's heart disease.  She 
indicated the foreign body was not shown to be embedded in 
the heart.  Noting that the wound the veteran sustained from 
the shrapnel might have caused heart damage, she stated this 
was as far as she was prepared to go.  The VA physician who 
reviewed the entire claims folder in September 2002 made 
specific reference to Dr. Murray's communications and 
expressed the opinion that it was less likely than not that 
there was any causal connection between the retained foreign 
body which was outside the thoracic cavity and the veteran's 
known heart disease.  The physician who examined the veteran 
in September 2002 referred to the CT scan done in August 1995 
as showing a metallic fragment in the left posterior chest 
wall, extrapleural, and at the outside of the rib.  

In essence, the Board finds Dr. Murray's comments are of less 
probative weight than the opinion from the VA examiner in 
September 2002.  That examiner had access to the entire file, 
including the statements from Dr. Murray.  As noted above, 
Dr. Murray's statements were equivocal with the physician 
herself acknowledging that a search of literature was 
unsuccessful for any information indicating a causal 
connection between the presence of foreign bodies and the 
development of coronary artery disease.  Accordingly, the 
Board finds the preponderance of the medical evidence is 
against an etiologic relationship between the shrapnel wound 
residuals and the development of heart disease.


ORDER

Service connection for residuals of a shrapnel wound to the 
heart is denied.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

